DETAILED ACTION

This communication is in response to the Application filed on 13 July 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-11, 14-18, and 21 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record includes US 20070055529 (Kanevsky et al.), 20160055424 (Kalgananam et al.), and US 9025811 (Ioffe et al.). Kanevsky et al. discloses a method, comprising: receiving, by a computing device, a natural language input from a user (Kanesvky et al, para [0018]); routing, by the computing device, the natural language input from an active domain node of a plurality of domain nodes of a multi-domain context-based hierarchy to a leaf node of the plurality of domain nodes by selecting a parent domain node in the hierarchy until an off-topic classifier labels the natural language input as in-domain (Kanevsky et al., para [0080] and para [0091]) and then selecting a subdomain node in the hierarchy until an in-domain classifier labels the natural language input with a classification label (Kanevsky et al., para [0039] and para [0043]), each of the plurality of domain nodes comprising a respective off-topic classifier and a respective in-domain classifier trained for a respective domain node (Kanevsky et 
Kalgananam et al., para [0028], teaches that positive training samples are taken from the same cluster (i.e., positive cluster) and that negative training samples are taken from other clusters. However, Kalgananam et al. does not teach training, by the computing device, the respective off-topic classifier for each domain node by applying positive training examples for a plurality of first samples from a respective domain and by providing negative training example for a plurality of second samples not from the respective domain.  
Ioffe et al., col. 4, lines 40-43, teaches training, by the computing device, the respective off-topic classifier for each domain node by applying positive training examples for a plurality of first samples from a respective domain and by providing negative training example for a plurality of second samples not from the respective domain. 	

However, none of the prior art, either alone or in combination, teaches the following sequence of routing steps for text classifications within a cross-domain conversational service:

	receiving, by a computing device, a natural language input from a user;	

	determining whether the natural language input is labeled as the classification label by a shared classifier that is shared among the plurality of domains, the shared classifier positively trained with a selection of sample utterances shared across the plurality of domains and negatively trained with a plurality of sampled in-domain utterances trained in the plurality of in-domain classifiers across the plurality of domains;

maintaining, responsive to determining the natural language input is labeled as the classification label by the shared classifier, the active node as the leaf node;

	routing, by the computing device, the natural language input from an active domain node of a plurality of domain nodes of a multi-domain context-based hierarchy to a leaf node of the plurality of domain nodes by selecting a parent domain node in the hierarchy until an off-topic classifier labels the natural language input as in-domain and then selecting a subdomain node in the hierarchy until an in-domain classifier labels the natural language input with a classification label, each of the plurality of domain nodes comprising a respective off-topic classifier and a respective in-domain classifier trained for a respective domain node;

training, by the computing device, the respective off-topic classifier for each domain node by applying positive training examples for a plurality of first samples from a respective domain and by providing negative training example for a plurality of second samples not from the respective domain; and

	outputting, by the computing device, the classification label determined by the leaf node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659